DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3, 7-13 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel (US 2018/0160278).
As to claim 1, Patel discloses in PTX communication with data analytics engine having claimed:
a.	a system for detecting gunshots within a premises read on ¶ 0040, (the stream CEP module 433 monitors (e.g., continuously monitors) a streaming data (e.g., a video stream, an audio stream) to detect a risk event. For example, by continuously monitoring input signal (e.g., 
b.	the system comprising: a communication network read on ¶ 0065, (the processing system 900 is included in a network device that is accessing, or part otherwise of, a telecommunications network. In one example, the processing system 900 is in a network-side device in a wireless or wireline telecommunications network, such as a base station, a relay station, a scheduler, a controller, a gateway, a router, an applications server, or any other device in the telecommunications network. In other embodiments, the processing system 900 is in a user-side device accessing a wireless or wireline telecommunications network, such as a mobile station, a user equipment (UE), a personal computer (PC), a tablet, a wearable communications device (e.g., a smartwatch, etc.), or any other device adapted to access a telecommunications network);
c.	gunshot sensor units for detecting gunshots, each of the gunshot sensor units comprising a controller for exchanging timing information with other gunshot sensor units over the communication network and generating event information for gunshot detection events based on the timing information read on ¶ 0026 & ¶ 0034, (a DAE-enhanced PTX system receives an input signal from an input source, and processes the received input signal using the DAE 400. The input source may be a client device, a sensor connected to the DAE 400, other network or database connected to the DAE 400, or the like. Examples of the input source include internet-of-things (IOT) devices, sensors (e.g., audio sensor, image/video sensor) on a drone deployed to a surveillance area, social media, county records, or other sensors/input sources. The data (e.g., input signal) from the input source may be transferred to the DAE 400 via, e.g., the wireless communication channels of the PTX system, or via any other suitable data channel (e.g., wireline 
As to claim 2, Patel further discloses:
a.	a control panel for controlling the gunshot sensor units and receiving the event data from the gunshot sensor units, wherein the gunshot sensor units exchange the timing information with the control panel read on ¶ 0026 & ¶ 0034, (a DAE-enhanced PTX system receives an input signal from an input source, and processes the received input signal using the DAE 400. The input source may be a client device, a sensor connected to the DAE 400, other network or database connected to the DAE 400, or the like. Examples of the input source include internet-of-things (IOT) devices, sensors (e.g., audio sensor, image/video sensor) on a drone deployed to a surveillance area, social media, county records, or other sensors/input sources. The data (e.g., input signal) from the input source may be transferred to the DAE 400 via, e.g., the wireless 
As to claim 3, Patel further discloses:
a.	wherein the gunshot sensor units are configured as master and slave nodes with the master node sending the timing information to the slave nodes read on ¶ 0021, (FIG. 2 is a system diagram illustrating a PTT system 250 (may also be referred to as a PTT network, or a PTT platform), in accordance with some embodiments. PTT system 250 includes a client device 200 (e.g., an UE), an LTE eNodeB 220, and a PTT server 240 (may also be referred to as PTT network server). In the discussion below, the term “client device” may be used interchangeably with the term “UE.” Each of UE 200, LTE eNodeB 220 and PTT server 240 has a transceiver (e.g., transceiver 207 for UE 200, transceiver 223 for LTE eNodeB 220, and 
As to claim 7, Patel further discloses:
a.	wherein the master node periodically sends updated timing information to the slave nodes read on ¶ 0042, (when a new data sample is received, the time-series database 435 updates the risk indicator using the new data sample. In some embodiments, the historical record of the data is used with the new data sample to provide a smoothed (e.g., using an exponential smoothing algorithm such as triple exponential smoothing algorithm) version of the input data, e.g., to reduce the impact of a data sample having abnormal amount of random noise. The risk indicator may then be calculated using the received input data, or a smoothed version thereof. In some embodiments, computation of the risk indicator takes into consideration various factors such as a historical record of the input data, the time when the input data was sampled, and the season when the input data was sampled).  
As to claim 8, Patel further discloses:
a.	wherein the timing information includes a master time reference indicating a time, and the event information indicates an amount of time elapsed since the time indicated by the master time reference read on ¶ 0033, (the case where the DAE 400 calculates a predicted risk indicator for a potential risk event (e.g., traffic accidents) at a particular location (e.g., a section of a highway) at a future time (e.g., three hours from now, days from now, or weeks from now) based on a real-time input signal (e.g., measured traffic volume) and historical record of the input signal. The DAE 400 may use any suitable algorithm, such as a triple exponential smoothing algorithm (e.g., the Holt-Winters triple smoothing algorithm) to predict an input signal (e.g., traffic volume) at the future time. Historical data (e.g., traffic accidents records) regarding the 
As to claim 9, Patel further discloses:
a.	wherein the gunshot sensor units calibrate local times maintained by the gunshot sensor units based on the timing information read on ¶ 0042, (when a new data sample is received, the time-series database 435 updates the risk indicator using the new data sample. In some embodiments, the historical record of the data is used with the new data sample to provide a smoothed (e.g., using an exponential smoothing algorithm such as triple exponential smoothing algorithm) version of the input data, e.g., to reduce the impact of a data sample having abnormal amount of random noise. The risk indicator may then be calculated using the received input data, or a smoothed version thereof. In some embodiments, computation of the risk indicator takes into consideration various factors such as a historical record of the input data, the time when the input data was sampled, and the season when the input data was sampled).  
As to claim 10, Patel further discloses:
a.	wherein the gunshot sensor units further comprise external clock receivers and antennas, for receiving timing information broadcast from an external source to the gunshot sensor units read on ¶ 0021 & ¶ 0042, (an LTE eNodeB 220, and a PTT server 240 (may also be referred to as PTT network server). In the discussion below, the term “client device” may be used interchangeably with the term “UE.” Each of UE 200, LTE eNodeB 220 and PTT server 240 has a transceiver (e.g., transceiver 207 for UE 200, transceiver 223 for LTE eNodeB 220, and transceiver 243 for PTT server 240) that is configured to transmit and receive data via the LTE air interface. Each of the transceivers (e.g., 207, 223, 243) includes hardware (e.g., modem, antennas) and the corresponding firmware/software that are configured to implement 
As to claim 11, the claim is corresponding to claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  
As to claim 12, the claim is corresponding to claim 2.  Therefore, the claim is rejected for the same rationales set forth for claim 2.  
As to claim 13, the claim is corresponding to claim 3.  Therefore, the claim is rejected for the same rationales set forth for claim 3.  
As to claim 17, the claim is corresponding to claim 7.  Therefore, the claim is rejected for the same rationales set forth for claim 7.  

As to claim 19, the claim is corresponding to claim 9.  Therefore, the claim is rejected for the same rationales set forth for claim 9.  
As to claim 20, the claim is corresponding to claim 10.  Therefore, the claim is rejected for the same rationales set forth for claim 10.  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of リー， ピン (Lee, Pin), (JP 2017520831).
As to claim 4, Patel does not explicitly disclose wherein the gunshot sensor units are configured as master and slave nodes based on predetermined priority information.
However, Lee, Pin in intelligent transportation technology teaches:

Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the a distributed redundant control method and system of an intelligent transportation network of Lee, Pin into Patel in order to provide a distributed redundancy control method and system of an intelligent transportation network by using selectable master node from the network node, when any of the nodes fail, the system will select another node as master node and continue operation.
As to claim 5, Patel further discloses:
a.	wherein the gunshot sensor units broadcast the priority information to the other gunshot sensor units during an initial configuration process and/or after a current master node becomes non-functional read on ¶ 0027, (the analytics of the collected data may include calculating a risk indicator indicating a level of a security threat, where the security threat may refer to a threat to, e.g., public safety, or a life threat. For example, the risk indicator may indicate the likelihood of a fire breaking out, may indicate the likelihood that a remaining amount of air supply (e.g., oxygen) in a tank of a self-contained breathing apparatus (SCBA) used by a response personnel 
As to claim 6, Lee, Pin further teaches:
a.	wherein one of the gunshot sensor units will become a master node if a current master nodes becomes non-functional read on Page 6, Para 5, (if the master device fails and redundancy control is not possible, the Intelligent Traffic Control Center periodically transmits a detection message to the master device, and if the master device cannot answer the message, the Intelligent Transport Control Center Informs the entire redundant network to select a master device again. That is, the Intelligent Traffic Control Center periodically transmits a detection message to the master device, and when the master device has not received the response message to the focus in the detection message, it is determined that a failure has occurred in the master device, and the altitude The road traffic control center notifies the entire redundant network to select the master device again).  
As to claim 14, the claim is corresponding to claim 4.  Therefore, the claim is rejected for the same rationales set forth for claim 4.  
As to claim 15, the claim is corresponding to claim 5.  Therefore, the claim is rejected for the same rationales set forth for claim 5.  
.  

Response to Arguments
8.	Applicant's arguments filed on 27 July 2010 have been fully considered but they are not persuasive. 
a.	Applicant argues:
	These rejections are respectfully traversed for the following reasons.  By way of background, it is important for gunshot detection systems to ensure synchronized timing across detection devices. In current systems, the control panel acts as the master time keeper and ensures that gunshot sensor units keep their timing synchronized. This is important in the deconfliction process, which involves determining which gunshot sensor unit is closest to a detected gunshot based on which of the gunshot sensor units heard the gunshot first. In the presently disclosed gunshot detection system, gunshot sensor units and possibly a control panel are implemented as nodes that continuously monitor the other nodes for changes in the topology of the system. One node at any given time is a master timing unit (MTU) reference node. All other nodes operate as slave nodes that receive a master timing reference from the MTU reference node and report their event data using time relative to the master time. In this way, the possibility of "clock drift" among the sensors as in existing gunshot detection systems is eliminated, and the complexity associated with timekeeping is minimized. The distributed nature of the proposed gunshot detection system also provides fault tolerance among the nodes, where other nodes can take over as the MTU reference node when the current MTU reference node 

Examiner reply:
	In response to applicant's argument that the references fail to show gunshot detection systems to ensure synchronized timing across detection devices, the control panel acts as the master time keeper and ensures that gunshot sensor units keep their timing synchronized and One node at any given time is a master timing unit (MTU) reference node. All other nodes operate as slave nodes that receive a master timing reference from the MTU reference node and report their event data using time relative to the master time of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  The office action addresses all claim limitations as cited in the prior art (Patel) Para. ¶ 0026 and ¶ 0034.  Applicant claim limitation recites controller exchanging timing information and gunshot events based on timing information.  The prior art discloses in ¶ 0026 as “a DAE-enhanced PTX system receives an input signal from an input source, and processes the received input signal using the DAE 400. The input source may be a client device, a sensor connected to the DAE 400, other network or database connected to the DAE 400, or the like. Examples of the input source include internet-of-things (IOT) devices, sensors (e.g., audio sensor, image/video sensor) on a drone deployed to a surveillance area, social media, county records, or other sensors/input sources” and ¶ 0034 as “FIG. 4. The PTX system then notifies the one or more client devices in the group list of the risk event (or the potential risk event). The PTX system may notify the one or more client devices in the group list via text, email, voice call, audio/video 
b.	Applicant further argues:
	In light of this background, claims 1 and 11 require gunshot sensor units of a gunshot detection system exchanging timing information with other gunshot sensor units over a communication network and the gunshot sensor units generating event information for gunshot detection events based on the timing information.  The Office action alleges that Patel discloses “gunshot sensor units for detecting gunshots, each of the gunshot sensor units comprising a controller for exchanging timing information with other gunshot sensor units over the communication network and generating event information for gunshot detection events based on the timing information,” referring to paragraph [0034] of Patel (discussed above).  In general, it is not clear where this allegation finds support in the cited portions of Patel or anywhere in the 
Examiner reply:
	Patel discloses in ¶ 0026 as “a DAE-enhanced PTX system receives an input signal from an input source, and processes the received input signal using the DAE 400. The input source may be a client device, a sensor connected to the DAE 400, other network or database connected to the DAE 400, or the like. Examples of the input source include internet-of-things (IOT) devices, sensors (e.g., audio sensor, image/video sensor) on a drone deployed to a surveillance area, social media, county records, or other sensors/input sources.”  The client device are communicating with each other as discloses in ¶ 0021 “FIG. 2 is a system diagram illustrating a PTT system 250 (may also be referred to as a PTT network, or a PTT platform), in accordance with some embodiments. PTT system 250 includes a client device 200 (e.g., an UE), an LTE eNodeB 220, and a PTT server 240 (may also be referred to as PTT network server). In the discussion below, the term “client device” may be used interchangeably with the term “UE.” Each of UE 200, LTE eNodeB 220 and PTT server 240 has a transceiver (e.g., transceiver 207 for UE 200, transceiver 223 for LTE eNodeB 220, and transceiver 243 for PTT server 240) that is configured to transmit and receive data via the LTE air interface.”  The client 
c.	Applicant further argues:
Moreover, the claims also specifically require that the gunshot sensor units generate event information for gunshot detection events based on the timing information. Even if Patel’s disclosure of sensors sending “real-time information” to the DAE could somehow be considered analogous to gunshot sensor units exchanging timing information with other gunshot sensor units, it is not clear how these sensors could also be said to generate event information for gunshot detection events based on the “real-time information.” The sensors simply send real-time audio/video to the DAE.
Examiner reply:
Patel discloses in ¶ 0034 as “FIG. 4. The PTX system then notifies the one or more client devices in the group list of the risk event (or the potential risk event). The PTX system may notify the one or more client devices in the group list via text, email, voice call, audio/video message, or any other suitable format. In addition, the DAE 400 may take additional procedures such as deploying a drone to the location of the risk event and to receive real-time information (e.g., real-time audio, real-time video) provided by the sensors on the drone through data links of the PTX system.  
d.	Applicant further argues:
Similar issues exist with respect to at least claims 3, 8, 9, 13, 18, and 19.  Claims 3 and 13 require that the gunshot sensor units are configured as master and slave nodes with the master node sending the timing information to the slave nodes.  In attributing this feature to Patel, the Office action seems to refer to the relationship between the PTX server and the client devices of 
Examiner reply:
	Patel further discloses in ¶ 0016 as “FIG. 1 illustrates a communications system 100, which provides an architecture for supporting a PTT communications solution in accordance with some embodiments. Communications system 100 includes client devices 102, a communications network 104, and a PTT platform 106. As used herein, the term “client device” refers to any component (or collection of components) capable of establishing a connection with a communications network, such as a user equipment (UE), a mobile station (STA), a cellular phone, a tablet, a laptop, and other wired/wirelessly enabled devices. Applications (referred to hereinafter as “PTT clients”) reside on client devices 102 for accessing various PTT functions.”  As shown above and Fig. 1, PTT platform 106 is the master and the client devices 102 is the slave.  
e.	Applicant further argues:
Similarly, claims 8 and 18, which depend respectively from claims 3 and 13, require that the timing information includes a master time reference indicating a time, and the event information indicates an amount of time elapsed since the time indicated by the master time reference.  In attributing this feature to Patel, the Office action seems to refer to functionality in which the DAE calculates a predicted risk indicator for a potential risk event at a “future time 
Examiner reply:
	Patel further discloses in ¶ 0033 as “consider the case where the DAE 400 calculates a predicted risk indicator for a potential risk event (e.g., traffic accidents) at a particular location (e.g., a section of a highway) at a future time (e.g., three hours from now, days from now, or weeks from now) based on a real-time input signal (e.g., measured traffic volume) and historical record of the input signal. The DAE 400 may use any suitable algorithm, such as a triple exponential smoothing algorithm (e.g., the Holt-Winters triple smoothing algorithm) to predict an input signal (e.g., traffic volume) at the future time.”  Based on claim 8 & 18 limitation, Patel discloses all claim limitations which is the master time reference is current time “now” and event information is described as shown in the example of Patel, i.e. three hours from now and so on.  
f.	Applicant further argues:
Claims 9 and 19 define in more detail how the timing information of claims 1 and 11, respectively, is used by the gunshot sensor units, namely requiring that the gunshot sensor units 
Examiner reply
	Patel further discloses in ¶ 0042 as “when a new data sample is received, the time-series database 435 updates the risk indicator using the new data sample. In some embodiments, the historical record of the data is used with the new data sample to provide a smoothed (e.g., using an exponential smoothing algorithm such as triple exponential smoothing algorithm) version of the input data, e.g., to reduce the impact of a data sample having abnormal amount of random noise. The risk indicator may then be calculated using the received input data, or a smoothed 
g.	Applicant further argues:
	In light of the foregoing observations, it is respectfully submitted that Patel does not contain each and every element of the claim “arranged as in the claim,” with respect to at least claims 1, 3, 8, 9, 11, 13, 18, and 19.  Thus, there can be no anticipation.  It is believed that the present application is in condition for allowance. A Notice of Allowance is respectfully solicited. Should any questions arise, the Examiner is encouraged to contact the undersigned.  With respect to claim 15, applicant makes similar arguments to those presented for claims 1, 3, 8, 9, 11, 13, 18, and 19, accordingly, the reasons and rational explained above with respect to arguments presented would also be applicable to claims 1, 3, 8, 9, 11, 13, 18, and 19.
Examiner reply:
Please see the above arguments and the office action for detailed explanation.  Therefore, claim 15 is rejected for the same rationales set forth for claims 1, 3, 8, 9, 11, 13, 18, and 19.  Examiner has considered the remark/presentation of claims in view of the disclosure and the present state of the prior art, and it is the examiner's position that the claims 1-20 are currently rejected for the reasons set forth in the above argument and this Office action.  For the above reasons, it is believed that the rejections should be sustained.

Citation of pertinent Prior Arts
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
10.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689